PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/635,667
Filing Date: 31 Jan 2020
Appellant(s): SOCIETE DES PRODUITS NESTLE S.A.



__________________
Jian Jiang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/11/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-11, 23, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rochat, et al (WO 2009/144137) and Shin, et al (Journal of Food Science, 65, 884-887, 2000) and evidenced by Motherway, et al (Microbial Biotechnology, 4, 403-416, 2010). Rochat teaches compositions comprising galactooligosaccharides and a probiotic bacterium. Rochat teaches a number of probiotic bacteria, but does not explicitly teach the presence of a galCDEGR(A) operon. See page 6, lines 19-28; page 7, lines 4-10. However, when consulting Motherway, it should be noted that all of the bifidogenic probiotic bacterium described in Rochat possess the claimed operon. See page 406, Figure 2. Rochat does not describe preparing the probiotic bacterium in the claimed manner, by exposing the bacterium to a galactooligosaccharide and peptone. As this is a product-by-process limitation (see MPEP 2113), the instant specification was consulted to determine if the claimed process affects the bacterium in a material way. Based upon the instant specification, it is noted that the claimed process of fermenting the probiotic bacterium in galactooligosaccharides improves the efficacy of the probiotic. It is also noted that the instant specification explicitly states that peptone is a general nitrogen source that is commonly used in the art in growth medium for probiotic bacteria. See the instant specification, page 14, lines 6-11. As such, not only would it be reasonable to suggest that the ordinary artisan would find the inclusion of a nitrogen source obvious, nitrogen sources like peptone are obvious variants of other nitrogen sources, providing expected outcomes (by providing necessary nutrients to the fermenting bacterium).
Shin provides data for the growth enhancements of probiotic bacterium that are fermented in a medium comprising galactooligosaccharides. Specifically, Shin shows that the inclusion of galactooligosaccharides enhances the growth and activity of bacterium found in the Bifidobacterium genus. See page 886, “Conclusion” section. Although Shin does not explicitly teach the inclusion of peptone, Shin uses MRS medium, which typically contains peptone (see, for example, https://en.wikipedia.org/wiki/MRS_agar). Shin only teaches the enhancements of probiotic bacterium, and does not teach the inclusion of the galactooligosaccharide in a composition following the fermentation.
Based upon the prior art, and the knowledge of the ordinary artisan, combinations of probiotics and prebiotics are well-known, and routinely termed: synbiotics; it is named this because there is a predictable level of synergism between pre- and probiotic entities. See Shin, page 884, “Introduction” section, last paragraph. In the aforementioned paragraph, Shin broadly suggests that improvements of probiotic activity and viability could be used to help improve shelf life/stability. This would imply, to the ordinary artisan, that pretreating the probiotic bacterium of Rochat with Shin’s method, would provide for a composition that has a predictably better shelf life.
With respect to claims 1, 4 and 6, Rochat teaches a probiotic bacterium that appears to possess the galCDER(A) operon. It should be noted that Rochat explicitly teaches one of the deposited microbes (Bifidobacterium animalis ssp. Lactis CNCM I-3446), and as such, must teach a probiotic that possesses the claimed operon. Please note that B. lactis has been renamed B. animalis ssp. Lactis. (see, for example, https://en.wikipedia.org/wiki/Bifidobacterium_animalis). Additionally, Rochat teaches the inclusion of the prebiotic galactooligosaccharide. Although Rochat does not teach pretreating the bacterium in a medium with galactooligosaccharides, Shin notes that this procedure improves the activity and viability of Bifidobacterium species, and implies that this could improve shelf life. As such, there would be a clear rationale to combine the teachings of Rochat and Shin.
With respect to claim 7, Rochat teaches that the composition can comprise between 5-70 wt% of the prebiotic oligosaccharide, wherein as much of 90% of that is galactooligosaccharide. See page 7, lines 4-20. 
With respect to claim 8, Rochat teaches a daily dose of at least 10e3 (10 x 103) cfu. See page 6, lines 30 and 31.
With respect to claims 9 and 10, Rochat describes a nutritional supplement for infant consumption. See page 11, lines 19-22.
With respect to claims 11, 23 and 24, it is unclear if the Bifidobacterium bifidum of Shin possess the galCDEGR(A) operon; however, if Shin’s method is applied to that of Rochat, than the probiotic would certainly possess the galCDEGR(A) operon. All therapeutic effects related to the method (claims 23 and 24) would be inherent to the method/bacterium of Shin.
With respect to claims 26-28, Rochat teaches B. animalis ssp. lactis (referred to as B. lactis).

(2) Response to Argument
On pages 6 and 7 of the Appellant’s Arguments, the Appellant contends that the claimed composition provides for unexpected benefits; specifically, the Appellant points to Example 3, and Figures 17-20 of the instant specification (and reproduced on pages 8-10 of the Appellant’s Arguments), as evidence of unexpected improvements. This argument was provided in the Appellant’s response to the Non-Final Office Action (the Appellant’s response is dated 9/17/2021), and the Examiner responded to this argument in the Final Office Action, dated 11/15/2021. Specifically, it was stated that BMOS (the galacto-oligosaccharide of the example) is not just galacto-oligosaccharides (GOS), and appears to be a specific/proprietary galacto-oligosaccharide manufactured by Nestle. See page 28, Table 3 of the instant specification. As such, the provided data appears to provide for a scope that is significantly narrower than that claimed. Second, when comparing the negative control (no probiotic bacteria) to the positive control (the bacteria, but without preconditioning) there is an expectation of increased short-chain fatty acid (SCFA) production (like lactic and acetic acid), since this is one of the main utilities of consuming probiotic bacteria. This increase would necessarily be present and expected in the bacteria described by Rochat, because Rochat explicitly describes the bacterial strain used in the example, and Shin highlights the fact that strains produce the SCFAs - acetic and lactic acids. That said, Rochat does not teach the preconditioning step, and would not necessarily teach the modest increase in SCFA production if the bacteria were preconditioned in GOS. However, when looking at Shin, who examines the SCFA production of Bifidobacterium breve that has been preconditioned with GOS, there is a clear increase in the production of SCFA, as well as an improvement in the doubling time of the bacteria. See page 885, Tables 1 and 2. As such, this would provide a reasonable expectation that members of the Bifidobacterium genus would predictably improve their SCFA production, when grown on a medium with GOS. The modest increase in production shown in the figures and example would seemingly be predicted based upon the data presented in Shin. Finally, Rochat explicitly teaches a composition comprising the tested bacterial strain (CNCM 1-3446) and GOS. See page 7, lines 4-10. When adding all of this together, it would be obvious to the ordinary artisan that the composition of Rochat could be predictably improved based upon the knowledge that Shin’s method of preconditioning resulted in a bacterial strain with improved SCFA production and improved doubling times.
When considering Figures 17-20, and the descriptions of this data, provided on pages 8-10 of the Appellant’s Arguments, it is noted that the results are only indicative of the specifically tested bacterial strain, and not all members of the Bifidobacterium genus that possess the claimed galCDEGR(A) operon (which must necessarily include all species, subspecies and strains encompassed by claim 4), further highlighting that the claimed improvements are only shown experimentally with a significantly narrower scope than that claimed. However, it must be underscored that the presented data provides for no error bars, or error analysis, and as such there is no reasonable manner for the Examiner to ascertain what improvements have been made, since there is no way to reasonably compare data without knowing the standard deviation of the data points. For example, if the positive control error bar overlaps with the test sample, the improvement is arguably insignificant.  But as stated above, and in the previous Office Action, the improvement that the Appellant is relying on is not consistent with the claimed scope, as the claimed scope provides for any galacto-oligosaccharide, and any member of the Bifidobacterium genus (with the particular claimed operon), whereas the improvement is only shown experimentally with one particular galacto-oligosaccharide (referred to as BMOS) and one particular deposited strain of B. animalis ssp. lactis.
On page 10 of the Appellant’s Arguments, the Appellant states that the method results in enzymes already “activated.” The Appellant has never mentioned enzyme “activation” in the claims, specification, figures, or any previous correspondence, and as such, it is unclear how to interpret this argument. Furthermore, the Appellant has provided no data to suggest that any enzymatic “activation” occurs in the product-by-process method.
On page 10 of the Appellant’s Arguments, the Appellant states that “growth of the Bifidobacterium immediately starts in the GOS-containing medium.” However, as stated in the previous rejections, and above, this behavior would have been predicted based upon the prior art: Shin examines the SCFA production of Bifidobacterium breve that has been preconditioned with GOS, there is a clear increase in the production of SCFA, as well as an improvement in the doubling time of the bacteria. See page 885, Tables 1 and 2. As such, this would provide a reasonable expectation that members of the Bifidobacterium genus would predictably improve their SCFA production, when grown on a medium with GOS; this would also provide the ordinary artisan with a reasonable expectation that the preconditioned Bifidobacterium will have a “quicker on-set,” as described in the Appellant’s Arguments.
On page 11 of the Appellant’s Arguments, the Appellant states that “Shin does not suggest a medium comprising GOS and peptone also can enhance the activation of enzymes.” As stated above, enzyme “activation” is not present in the claims, specification, figures, or any previous correspondence, and as such, it is unclear how to interpret this argument. However, it must be highlighted that the Final Office Action explicitly indicates that Shin uses GOS and MRS medium. Although Shin does not explicitly state that MRS includes peptone, this medium is routinely sold with peptone provided in it; this was highlighted by providing a citation to Wikipedia, and will be further highlighted by providing the product data sheet for MRS medium, from Sigma-Aldrich/Millipore, with these Examiner’s Answers. That said, even if Shin has not explicitly highlighted the features to which the Appellant finds important, Shin provides ample motivation to ferment the Bifidobacterium in a medium comprising GOS, which also includes peptone. The improvements and motivations have been discussed in previous Office Actions, and have been discussed in the paragraphs above. The Appellant has provided no argument or evidence to suggest that the MRS medium of Shin did not include peptone.
On page 11 of the Appellant’s Arguments, the Appellant states that the primary reference, Rochat, does not suggest the unexpected results of the claimed invention. As the claims were rejected under 35 USC 103, as being obvious over a combination of references, there is nothing in the MPEP that requires that the primary reference show the alleged unexpected improvement, especially when the rejection relies on a combination of references, and what this combination would inform one of ordinary skill in the art. It should also be highlighted that one of ordinary skill in the art is not a layperson, but an individual that likely possesses a Masters or PhD in microbiology or nutrition sciences, wherein these nuances would not be lost on the ordinary artisan.
On page 11 of the Appellant’s Arguments, the Appellant contends that it would be unreasonable for the Appellant to “compare the results of the invention with the results of the invention,” and cites In re Geiger, 815 F.2d 686, 689, 2 USPQ2d 1276, 1279 (Fed. Cir. 1987). The Appellant provided the same argument in the response to the Non-Final Office Action; the Examiner provided a reasonable explanation in the Final Office Action, reproduced here: The Examiner has never disputed that the improvement exists, and will entirely admit that the results of the Rochat reference can reasonably be shown in the data presented in the instant specification, specifically that of Figures 17-20. This is because Rochat teaches the positive control provided in the data; specifically, Rochat teaches the specific strain described in the Figures and example, in a composition with GOS. That said, there appears to be a marginal improvement between the positive control, and the strain that has been preconditioned in a medium with GOS. As discussed in the previous Office Actions, and in the arguments above, this marginal improvement would have been predicted by Shin, because Shin shows the preconditioning step provides for strains with improved SCFA production, and shorter doubling times. The Appellant has provided no data to dispute the efficacy and predictability of this combination. Furthermore, as discussed above, the Appellant has provided no error analysis on their data, and as such, there is no reasonable manner of ascertaining how much of an improvement, if any, there was over the positive control.
On page 11 (bridging to page 12) of the Appellant’s Arguments, the Appellant appears to contend that the Examiner has used the instant specification to show a reasonable expectation of success. To the contrary, the Examiner was only pointing to the instant specification because the Appellant appeared to argue, in the Response dated 9/17/2021, the importance of particular types of peptone, when in the specification peptone is only used as a generic nitrogen provider. That is to say, the Appellant appeared to state, in the instant specification, that all nitrogen sources are obvious variants that would provide for predictable nutritional outcomes. Regardless, Shin explicitly provides Bifidobacterium that have been fermented in a medium with GOS and peptone (found in the MRS medium), and provides reasonable evidence to show that the fermented composition has improved properties, compared to the mixture without fermentation. Shin’s data is what provided the Examiner with a reasonable expectation of success, it was not the information gleaned from the instant specification.
On page 12 of the Appellant’s Arguments, the Appellant states that the Declaration states that different nitrogen sources provide for different results; this statement is attributed to paragraph 13 of the Declaration. When consulting with this paragraph, the author of the Declaration provides no data to support this conclusion, nor are there any experimental results of this assertion found in the instant specification.
On page 12 of the Appellant’s Arguments, the Appellant reiterates the citation to In re Geiger, 815 F.2d 686, 689, 2 USPQ2d 1276, 1279 (Fed. Cir. 1987). This has been discussed above, and in previous Office Actions.
On page 12 of the Appellant’s Arguments, the Appellant contends that a showing of unexpected results is enough to rebut a prima facie case of obviousness. Based upon the above response, and the maintained rejections, it is the Examiner’s position that the results are both expected and predictable. The Appellant has provided no persuasive arguments or evidence to rebut the combination of Rochat and Shin as being obvious, wherein their combination would lead to predictable results.
On page 13 of the Appellant’s Arguments, the Appellant states that claim 4 recites probiotic bacteria of a particular species and subspecies, then states that the combination of references “fail to disclose or suggest the recited probiotic bacteria obtained by the recited process.” The Appellant has shown no evidence to suggest that the Bifidobacterium breve of Shin (which is claimed in claim 4), which was fermented in the claimed manner, performs any differently or unexpectedly than any of the claimed species or subspecies. As such, it would appear that Shin does, in fact, teach the “probiotic bacteria obtained by the recited process.”
On page 13 of the Appellant’s Arguments, the Appellant continues to argue that the reference, alone or in combination, do not teach the unexpected results. As discussed above, and in the previous Office Action, Shin teaches the claimed improvement. To reiterate: Shin examines the SCFA production of Bifidobacterium breve that has been preconditioned with GOS, there is a clear increase in the production of SCFA, as well as an improvement in the doubling time of the bacteria. See page 885, Tables 1 and 2. As such, this would provide a reasonable expectation that members of the Bifidobacterium genus would predictably improve their SCFA production, when grown on a medium with GOS. The Appellant has provided no reasonable arguments or data to suggest that the improvements provided by Shin are inconsistent with those described by the Appellant, or would not transfer into a composition generated by combining the teaching of Rochat and Shin.
On page 14 of the Appellant’s Arguments, the Appellant argues that the specifically deposited strains of claim 6 would not be obvious over the cited prior art. As discussed in the maintained rejections, Rochat describes one of the explicitly claimed strains: B. animalis ssp. lactis CNCM I-3346. Shin provides for data that appears to broadly describe the Bifidobacterium genus, as a whole, suggesting that species and strains of this genus should predictably provide for the same results. The Appellant has provided no evidence or rationale as to why the ordinary artisan would find this combination of Rochat and Shin as being non-obvious, nor has the Appellant provided data to suggest that Shin’s findings are incompatible with any of the claimed, and deposited, strains.
On page 15 of the Appellant’s Arguments, the Appellant argues that the specifically claimed subspecies B. animalis ssp. lactis, of claim 26, would not be obvious; the Appellant states that this would not be obvious because of the previously stated arguments. Since Rochat explicitly teaches this subspecies, and the Appellant has provided no evidence or rationale as to why this subspecies would be incompatible with Shin’s method, it is unclear what elements the Appellant finds to be unexpected or unpredictable.
On pages 16 and 17 of the Appellant’s Arguments, the Appellant argues that claim 11 should be reversed because of alleged new unexpected results. As discussed above, and in the previous Office Actions, Shin provides ample evidence to suggest that the elements that the Appellant believes to be unexpected are, in fact, predictable. Furthermore, as discussed above, the Appellant has submitted no error analysis in their provided data, and as such, there is no reasonable manner for the Examiner to accurately compare data and see where the alleged improvements lie.
On pages 17 and 18 of the Appellant’s Arguments, the Appellant argues that the specifically claimed subspecies B. animalis ssp. lactis, of claim 27, would not be obvious; the Appellant states that this would not be obvious because of the previously stated arguments. Since Rochat explicitly teaches this subspecies, and the Appellant has provided no evidence or rationale as to why this subspecies would be incompatible with Shin’s method, it is unclear what elements the Appellant finds to be unexpected or unpredictable.
On pages 18 and 19 of the Appellant’s Arguments, the Appellant argues that claim 11 should be reversed because of alleged new unexpected results. As discussed above, and in the previous Office Actions, Shin provides ample evidence to suggest that the elements that the Appellant believes to be unexpected are, in fact, predictable. Furthermore, as discussed above, the Appellant has submitted no error analysis in their provided data, and as such, there is no reasonable manner for the Examiner to accurately compare data and see where the alleged improvements lie.
On page 20 of the Appellant’s Arguments, the Appellant argues that the specifically claimed subspecies B. animalis ssp. lactis, of claim 28, would not be obvious; the Appellant states that this would not be obvious because of the previously stated arguments. Since Rochat explicitly teaches this subspecies, and the Appellant has provided no evidence or rationale as to why this subspecies would be incompatible with Shin’s method, it is unclear what elements the Appellant finds to be unexpected or unpredictable.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651                                                                                                                                                                                                        
Conferees:
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.